CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur in the affirmance of the trial court’s judgment. However, I cannot agree that the employer cited no authority in support of its argument that the circuit court made an error in computing the benefits due the worker. The employer cited the life expectancy tables approved by the Alabama Legislature, as well as simple mathematical principles, to support its contention that the circuit court erred. I would address the merits of the employer’s argument.